Opinion issued October 1, 2020




                                       In The
                              Court of Appeals
                                       For The
                          First District of Texas
                            ————————————
                              NO. 01-20-00622-CV
                           ———————————
                          THAI TRUONG, Appellant
                                         V.
          VAN TRAN NGUYEN AND LAN T. NGUYEN, Appellees


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-42518


                          MEMORANDUM OPINION

      Appellant, Thai Truong, representing that the parties have reached a

settlement agreement, has filed a motion to dismiss his appeal. No op inion has

issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX . R. A PP .

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                PER CURIAM

Panel consists of Justices Kelly, Goodman, and Countiss.




                                        2